DETAILED ACTION

Notice of Pre-IA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10, 26, and 27 are objected to because of the following informalities:  the term “approximate” or “approximately” are considered relative terms of degree.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-10, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleefisch et al. (US 2012/0118568).
 	With respect to claim 1 (as well as broader claim 26), the reference discloses a method of increasing hydrocarbon recovery from a tight hydrocarbon formation, the method comprising the steps of: injecting a hydro-jetting fluid 32 into a wellbore 11, wherein the wellbore is formed within a tight gas reservoir formation [0016] with a vertical portion and a horizontal portion (Fig. 1), [0010], the horizontal portion having a wellbore diameter, and wherein the hydro-jetting fluid comprises a mixture of an abrasive material and water [0020]; directing the hydro-jetting fluid through a downhole tool 10 at a pressure to effect hydro-jetting inside the horizontal portion of the wellbore; creating a plurality of oriented cavities 31 substantially perpendicular to the horizontal portion of the wellbore via hydro-jetting, wherein the oriented cavities extend radially outward from the horizontal portion of the wellbore; injecting a thermally controlled fluid into the wellbore [0025], wherein the temperature of the thermally controlled fluid is selected to alter the temperature of the tight gas reservoir formation; and fracturing the tight gas reservoir formation by generating a plurality of planar fractures [0021-0027]. However, the reference fails to explicitly state: (A) directing fluid at a pressure “greater than approximately 2000 psi” to effect hydro-jetting, and (B) an “approximate distance equal to or greater than one and a half times the wellbore diameter” as called for in the 

With respect to claim 2, the reference may not explicitly teach wherein the tight gas reservoir formation has a Young's modulus within a range of about 6 to about 10 Mpsi and a stress gradient in a range of about 0.8 to about 1.40 psi/ft. However, the features are considered properties of the formation and would be considered obvious properties of a tight gas reservoir.

With respect to claim 3, the reference teaches wherein the tight gas reservoir formation is at a temperature greater than an ambient temperature at the surface of the wellbore, and the thermally controlled fluid is at a lower temperature than the tight gas reservoir formation. [0026]



With respect to claim 5, the reference teaches wherein the step of injecting the thermally controlled fluid into the wellbore is carried out after the step of creating the plurality of oriented cavities substantially perpendicular to the horizontal portion of the wellbore via hydro- jetting 10, 32. [0021]

With respect to claim 6, the reference teaches wherein the plurality of oriented cavities generated substantially perpendicular to the horizontal portion of the wellbore are positioned substantially parallel to the vertical portion of the wellbore (31, Fig. 1).

With respect to claim 7, the reference teaches wherein the plurality of planar fractures is generated in a direction of maximum horizontal stress of the tight gas reservoir formation (31, Fig. 1).

With respect to claim 8, the reference teaches wherein the plurality of planar fractures is generated transverse to the horizontal portion of the wellbore (31, Fig. 1).

With respect to claim 9, the reference teaches further comprising the steps of: determining an amount of time that the thermally controlled fluid is required to be 

With respect to claim 10, the reference teaches wherein the oriented cavities are at least approximately 2 inches in diameter [0026]. Further, it would have been obvious to a person having ordinary skill in the art to provide for a pressure as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

With respect to claim 27, the reference teaches wherein the step of creating a plurality of oriented cavities is achieved through at least one tool 10 selected from the group consisting of: drills, lasers, perforating guns, hydro-jetting tools, and combinations of the same [0021]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2908618 teaches non-hydraulic fracturing systems and methods send pumped-to-pressure cryogenic meta-NG down through a network of pipes into a subterranean formation to create or extend fissures in the formation. The meta-NG is produced at the well site from nearby pipeline gas, or from a nearby .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/19/2021